                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No.: 2:18-09809 DSF (ADS)                                  Date: May 10, 2019
Title: Javier Isais Chavez v. Hunter Anglea, Warden


Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


               Kristee Hopkins                                None Reported
                Deputy Clerk                             Court Reporter / Recorder

     Attorney(s) Present for Petitioner(s):       Attorney(s) Present for Respondent(s):
                None Present                                   None Present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

I.      RELEVANT BACKGROUND

       Pending before the Court is a Petition for Writ of Habeas Corpus By a Person in
State Custody (“Petition”) filed by Javier Isais Chavez (“Petitioner”). [Dkt. No. 1].
Although Petitioner signed the Petition on October 25, 2018, the Petition was not lodged
with the Court until November 16, 2018, and the Petition was not officially filed by the
Clerk of the Court until November 21, 2018. [Id., pp. 1, 8].

       On January 24, 2019, Respondent Hunter Anglea, filed a Motion to Dismiss and
lodged supporting documents with the Court. [Dkt. Nos. 9, 10]. In the Motion to
Dismiss, Respondent argues that the Petition is time-barred by the one-year period of
limitations set forth in 28 U.S.C. § 2244(d). [Dkt. No. 9, pp. 4-5]. Specifically,
Respondent argues that the statute of limitations expired on November 7, 2018, but the
instant Petition was constructively filed on November 12, 2018, after the limitations
period expired. [Id., p. 4].

       Pursuant to the Court’s November 28, 2018, Order Requiring Response to
Petition, Petitioner was required to file an Opposition, if any, to the Motion to Dismiss
within twenty (20) days of the Motion to Dismiss. [Dkt. No. 4, p. 2]. Accordingly,
Petitioner’s Opposition was due by February 13, 2019. To date, Petitioner has not filed
an Opposition or otherwise communicated with the Court about this case.



CV-90 (03/15) – ABW                 Civil Minutes – General                      Page 1 of 3
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 2:18-09809 DSF (ADS)                                 Date: May 10, 2019
Title: Javier Isais Chavez v. Hunter Anglea, Warden

II.    ANALYSIS

       Under the “prison mailbox rule,” a petition is constructively filed “at the time
petitioner delivered it to the prison authorities for forwarding to the court clerk.”
Houston v. Lack, 487 U.S. 266, 276 (1988); see also Huizar v. Carey, 273 F.3d 1220,
1223 (9th Cir. 2001). In this case, Respondent asserts that Petitioner did not
constructively file the instant Petition until November 12, 2018. [Dkt. No. 9, p. 4].

        To support that assertion, Respondent relies on lodged documents in addition to
the allegations in his Motion to Dismiss. Respondent submitted a declaration from
Michael Steele (“Declaration”), a Litigation Coordinator at the prison where Petitioner is
currently housed, to describe the prison’s practices for handling mail. [Dkt. No. 10-5,
LD 5]. The Declaration states when an inmate brings confidential/legal mail to a
Correctional Officer, that Correctional Officer “inspects and seals the inmate’s mail” and
“writes his or her name, badge number, and date across the sealed edge after sealing the
envelope.” [Id., p. 1]. The Declaration further states the Correctional Officer will then
“place legal mail in the mail a day after it is delivered by the inmate to the Correctional
Officer.” [Id.]. As described in the Declaration, the envelope containing the instant
Petition reflects that it was sealed and dated on November 12, 2018. [Dkt. No. 1, p. 37].
In addition, Respondent lodged the prison mail log, which reflects that Petitioner had
outgoing mail on November 13, 2018. [Dkt. No. 10-4, LD 4, p. 2]. Therefore,
Respondent argues that the Petition was constructively filed on November 12, 2018, five
days after the statute of limitations expired.

       Petitioner has not filed an Opposition to the Motion to Dismiss or otherwise
addressed whether he is entitled to a different constructive filing date or whether he is
entitled to a different calculation of the statute of limitations.

III.   CONCLUSION

       In the interests of justice, Petitioner is ORDERED TO SHOW CAUSE why this
action should not be dismissed and file his Opposition by no later than
May 30, 2019. In the Opposition, Petitioner shall declare under penalty of perjury the


CV-90 (03/15) – ABW                Civil Minutes – General                        Page 2 of 3
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No.: 2:18-09809 DSF (ADS)                                Date: May 10, 2019
Title: Javier Isais Chavez v. Hunter Anglea, Warden

date he delivered the instant Petition to a Correctional Officer for mailing.
Furthermore, Petitioner should tell the Court whether he believes statutory tolling
and/or equitable tolling apply in this case. If Petitioner believes he is entitled to
equitable tolling, he must provide facts that show the following: (1) that he has been
pursuing his claims diligently and (2) that some extraordinary circumstance stood in his
way and prevented timely filing. Holland v. Florida, 560 U.S. 631, 649 (2010).

       If Petitioner no longer wishes to pursue his claims, he may request a voluntary
dismissal of this action pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of
Court is directed to attach a Notice of Dismissal Form (CV-009) to this Order for
Petitioner’s convenience.

      Petitioner is cautioned that failure to timely file a response by
May 30, 2019, will result in a recommendation that this action be dismissed
for the reasons stated in the Motion to Dismiss, and failure to prosecute
and failure to comply with court orders pursuant to Federal Rule of Civil
Procedure 41(b).

      IT IS SO ORDERED.




                                                                     Initials of Clerk kh




CV-90 (03/15) – ABW               Civil Minutes – General                       Page 3 of 3
